DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/01/2021 have been fully considered but they are not persuasive.  
In response to Applicant’s argument that Yoneyama fails to teach or suggest a first white inkjet head configured to discharge a white aqueous ink and a second white inkjet head configured to discharge a white aqueous ink, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ 2d 1647 (1987).
In addition, there is not a difference between a white inkjet head and another type of head and discharging a white aqueous ink and a non-white aqueous ink.  It is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “discharging a non-white aqueous ink to a surface of a web-shaped print base material …in the case of back printing” recited in claim 1 and “performing back printing on a web-shaped print base material by a single pass method” as recited in claims 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Note: Examiner has provided Applicant’s drawing with edits to show placement of the white aqueous ink and the non-white aqueous discharged on the surface.


    PNG
    media_image1.png
    371
    888
    media_image1.png
    Greyscale

Claim Objections
Claims 3-6 are objected to because of the following informalities:  Claims 3-6 are written to depend upon a method claim.  However, independent claim 1 relates to an apparatus and is not a method claim.  The method steps should be present in an independent method claim.  Appropriate correction is required.
Claims 9-13 are objected to because of the following informalities:  Claims 3-6 are written to depend upon a method claim.  However, independent claim 7 relates to an apparatus and is not a method claim.  The method steps should be present in an independent method claim.  Appropriate correction is required.
Claims 16-20 are objected to because of the following informalities:  Claims 3-6 are written to depend upon a method claim.  However, independent claim 14 relates to an apparatus and is not a method claim.  The method steps should be present in an independent method claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-4, 7, 9-10, 14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yoneyama (US 2016/0222240) in view of Takahashi (JP 2017222744).
With regard to claim 1, Yoneyama discloses an inkjet printer (100) [Para. 0013] for both surface printing and back printing, which is capable of performing both of surface printing and back printing by 
a conveyance mechanism (20A) [supply roll; Para. 0021] configured to perform continuous conveyance of the web-shaped print base material;
a first white inkjet head (12A) configured to discharge a white aqueous ink [Para. 0037, 0078] by a single-pass method [Fig. 1] to a surface of the web-shaped print base material conveyed by the conveyance mechanism in a case of surface printing;
a first drum-type drying unit (14A) configured to dry the white aqueous ink discharged by the first white inkjet head in the case of surface printing [Figure 1], wherein the first drum-type drying unit is configured to receive the web-shaped print base material with only the white aqueous ink applied to the web-shaped print base material in case of surface printing [drum is placed after ink is applied and therefore is configured to receive only the white ink applied to the web when the printer is controlled to reduce the number of heads used and discharge only white ink];
a single-pass inkjet head (12KB) configured to discharge a non-white aqueous ink (black) [Para. 0176] to a surface of the web-shaped print base material conveyed by the conveyance mechanism in the case of surface printing and in a case of back printing;
a second white inkjet head configured to discharge a white aqueous ink (12B) [Para. 0078] by a single-pass method to a surface of the web-shaped print base material conveyed by the conveyance mechanism in the case of back printing, the second white inkjet head being located downstream of the single-pass inkjet head [arrangement/reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167]; and
a second drum-type drying unit (14B) configured to dry the white aqueous ink discharged by the second white inkjet head in the case of back printing.

However, Takahashi teaches the physical properties of non-white ink and white ink are not particularly limited and the viscosity and the like can be appropriately selected according to the purpose.
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to apply non-white aqueous ink having a solid content and a viscosity that is less than a solid content and a viscosity of the white aqueous ink to the inkjet printer of Yoneyama, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With regard to claims 3, 9 and 16, Yoneyama discloses an inkjet printing method using the inkjet printer (100) of claims 1, 7, and 14, respectively, the inkjet printing method comprising: drying the white aqueous ink discharged by the first white inkjet head (12A) [using dryer (14A); Figure]; and performing surface printing on a web-shaped print base material by a single-pass method with an aqueous ink [surface printing with inkjet head (12A); Figure].
With regard to claims 4, 10 and 17, Yoneyama discloses an inkjet printing method using the inkjet printer (100) of claims 1, 7 and 14, respectively, the inkjet printing method comprising: drying the white aqueous ink discharged by the second white inkjet head (12B) [using dryer (14B)]; and performing back printing on a web-shaped print base material by a single-pass method with an aqueous ink [back printing with inkjet head (12B); Figure].
With regard to claim 7, Yoneyama discloses an inkjet printer (100) [Para. 0013] for both surface printing and back printing, which is capable of performing both of surface printing and back printing by discharging aqueous inks (CA, MA, YA, KA, KB, YB, MB, CB) on a web-shaped print base material (P) by a single-pass method, the inkjet printer comprising:

a first white inkjet head (12A) configured to discharge a first white aqueous ink [Para. 0037, 0078] by a single-pass method [Fig. 1] to a surface of the web-shaped print base material conveyed by the conveyance mechanism in a case of surface printing, the first white aqueous ink comprising a first white aqueous ink solid content and a first white aqueous ink viscosity [it is known in the art that aqueous ink contain physical properties that are not particularly limited];
a first drum-type drying unit (14A) configured to receive the web-shaped print base material with only the first white aqueous ink applied to the web-shaped print base material and to dry the first white aqueous ink in the case of surface printing [drum is placed after ink is applied and therefore is configured to receive only the white ink applied to the web when the printer is controlled to discharge only white ink; Fig. 1];
a single-pass inkjet head (12KB) configured to discharge a non-white aqueous ink [black; Para. 0176] to a surface of the web-shaped print base material conveyed by the conveyance mechanism in the case of surface printing and in a case of back printing, the non-white aqueous ink having a non-white aqueous ink solid content and a non-white aqueous ink viscosity [it is known in the art that aqueous ink contain physical properties that are not particularly limited], 
a second white inkjet head (12) configured to discharge a second white aqueous ink [Para. 0078] by a single-pass method to a surface of the web-shaped print base material conveyed by the conveyance mechanism in the case of back printing, the second white inkjet head being located downstream of the single-pass inkjet head [arrangement/reversal of the essential working parts of a device involves only routine skill in the art]; and
a second drum-type drying unit (14B) configured to dry the second white aqueous ink discharged by the second white inkjet head in the case of back printing.

However, Takahashi teaches the physical properties of non-white ink and white ink are not particularly limited and the viscosity and the like can be appropriately selected according to the purpose.
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to apply non-white aqueous ink having a solid content and a viscosity that is less than a solid content and a viscosity of the white aqueous ink to the inkjet printer of Yoneyama, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With regard to claim 14, Yoneyama discloses an inkjet printer (100) [Para. 0013] for both surface printing and back printing, which is capable of performing both of surface printing and back printing by discharging aqueous inks (CA, MA, YA, KA, KB, YB, MB, CB) on a web-shaped print base material (P) by a single-pass method, the inkjet printer comprising:
a conveyance mechanism (20A) [supply roll; Para. 0021] configured to perform continuous conveyance of the web-shaped print base material;
a first white inkjet head (12A) configured to discharge a first white aqueous ink [Para. 0037, 0078] by a single-pass method [Fig. 1] to a surface of the web-shaped print base material conveyed by the conveyance mechanism in a case of surface printing, the first white aqueous ink comprising a first white aqueous ink solid content and a first white aqueous ink viscosity [it is known in the art that aqueous ink contain physical properties that are not particularly limited];
a first drum-type drying unit (14A) configured to receive the web-shaped print base material with only the first white aqueous ink applied to the web-shaped print base material and to dry the first white aqueous ink in the case of surface printing [drum is placed after ink is applied and therefore is 
a single-pass inkjet head (12KB) configured to discharge a non-white aqueous ink [black; Para. 0176] to a surface of the web-shaped print base material conveyed by the conveyance mechanism in the case of surface printing and in a case of back printing, the non-white aqueous ink having a non-white aqueous ink solid content and a non-white aqueous ink viscosity [it is known in the art that aqueous ink contain physical properties that are not particularly limited];
a second white inkjet head (12) configured to discharge a second white aqueous ink [Para. 0078] by a single-pass method to a surface of the web-shaped print base material conveyed by the conveyance mechanism in the case of back printing, the second white inkjet head being located downstream of the single-pass inkjet head [arrangement/reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167]; the second white aqueous ink comprising a second white aqueous ink solid content and a second white aqueous ink viscosity, [it is known in the art that aqueous ink contain physical properties that are not particularly limited]; and
a second drum-type drying unit (14B) configured to dry the second white aqueous ink discharged by the second white inkjet head in the case of back printing.
Yoneyama does not disclose the non-white aqueous ink having a solid content and a viscosity that is less than a solid content and a viscosity of the white aqueous ink.
However, Takahashi teaches the physical properties of non-white ink and white ink are not particularly limited and the viscosity and the like can be appropriately selected according to the purpose.
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to apply non-white aqueous ink having a solid content and a viscosity that is less than a solid content and a viscosity of the white aqueous ink to the inkjet printer of Yoneyama, since it .

Claims 2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yoneyama (US 2016/0222240) in view of Takahashi (JP 2017222744) as applied to claim 1 above, and further in view of Fleissner (US 3,748,747).
With regard to claim 2, Yoneyama discloses all the limitations of claim 1 and also discloses wherein the first drum-type drying unit and the second drum-type drying unit are each configured to dry the white aqueous ink while the web-shaped print base material is conveyed on a peripheral surface of the drum body.
Yoneyama does not disclose wherein the first drum-type drying unit and the second drum-type drying unit are each a drum-type drying unit including: a housing having a heat-insulation structure with an inlet and an outlet for the web-shaped print base material; a drum body installed inside the housing; and a heating mechanism configured to heat an inside of the housing, and wherein the first drum-type drying unit and the second drum-type drying unit are each configured to dry the white aqueous ink while the web-shaped print base material is conveyed on a peripheral surface of the drum body.
However, Fleissner teaches a drum-type drying unit [Fig. 1] including a housing having a heat- insulation structure (11) [Col. 7; lines 16-17] with an inlet [Figs. 1-4] and an outlet [Figs. 1-4] for the web- shaped print base material; a drum body (9) [Col. 7; line 21] installed inside the housing [Figs. 1-4]; and
a heating mechanism [heating means; Fig. 4] configured to heat an inside of the housing.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the drum-type drying unit of Fleissner with the inkjet printer of Yoneyama in order that there may be created shorter treatment times and very uniform treatment effect [Col. 1; lines 32- 35].
claim 5, Yoneyama’s modified inkjet method discloses all the limitations of the inkjet printer of claim 2 and Yoneyama also discloses the inkjet printing method comprising:
drying the white aqueous ink discharged by the first white inkjet head (12A) [using dryer (14A); Figure]; and performing surface printing on a web-shaped print base material by a single-pass method with an aqueous ink [surface printing with inkjet head (12A); Figure].
With regard to claim 6, Yoneyama’s modified printing method discloses all the limitations of the inkjet printer of claim 2 and Yoneyama also discloses the inkjet printing method comprising: drying the white aqueous ink discharged by the second white inkjet head (12B) [using dryer (14B)]; and performing back printing on a web-shaped print base material by a single-pass method with an aqueous ink [back printing with inkjet head (12B); Figure].

Allowable Subject Matter
Claims 8, 11-13, 15 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8 and 11-12 are objected to because the prior art does not teach or make obvious a drum body and a heating mechanism installed inside a housing having a heat-insulation structure with an inlet and an outlet for a web-shaped print base material.
Claim 13 is objected to because the prior art does not teach or make obvious  a first drum-type drying unit and a second drum-type unit having a drum-type unit inlet and a drum-type unit outlet located on one side of the first and second drum type unit.
Claims 15 and 18-19 are objected to because the prior art does not teach or make obvious a drum body and a heating mechanism installed inside a housing having a heat-insulation structure with an inlet and an outlet for a web-shaped print base material.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY M MCMILLION whose telephone number is (571)270-5193. The examiner can normally be reached Monday-Friday 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TRACEY M MCMILLION/               Examiner, Art Unit 2853                                                                                                                                                                                         
/ERICA S LIN/               Primary Examiner, Art Unit 2853